DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 9/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 19 and 20, each recites a “computer-readable medium”. A “computer-readable medium” could be interpreted to include transitory media, such as a carrier wave or data structure. Transitory media is non statutory subject matter under section 101.  See MPEP 2106.I.  Thus, claims 19 and 20 are considered to cover non-statutory subject matter under section 101. The examiner suggests adding “a non-transitory” to the “computer-readable medium” to overcome the 101 rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-6, 8-10 and 12-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al., (US 2019/0246420) hereinafter Park.

Regarding Claim 1, Park teaches A method comprising: 
receiving, by a computing device ([Para. 0077] describes base station, eNB, gNB can be implemented as a computing device), a message comprising data that describes multiple transmissions over an interface that follow a pattern ([Para. 0163-0164, 0198-0199] Fig. 16, the base station distributed unit (DU) 1602 receives a first radio resource control (RRC) message 1610-A uplink from a wireless device 1601. In response to receiving the first RRC message 1610-A, the base station DU 1602 may send (e.g., forward) a first RRC message 1610-B to the base station CU 1603 over an F1 interface. The first RRC message (e.g., 1610-A, 1610-B) may comprise traffic pattern information that may comprise information of traffic patterns that describes  multiple transmissions over F1 interface in a backhaul scenario as shown in Figs 14 and 16), and
providing a grant for transmission of the multiple transmissions over a transport network based upon the message ([Para. 0163-0164, 0166] the base station CU based on the traffic pattern information, provides grant including one or more configuration parameters via a second RRC message downlink via DU to the wireless device for multiple UL transmissions).
Regarding Claim 2, Park teaches comprising creating the message ([Para. 0198, 0217] the base station DU generates the first RRC message 1610-B for sending to the base station CU 1603, and the base station CU may generate a first message comprising the traffic pattern information).

Regarding Claim 3, Park teaches wherein the data comprises a pattern identifier (ID) 
The examiner has given the claims their broadest reasonable interpretation consistent with the specification. MPEP § 2111. According to applicant’s specification [0038-0045] The examiner interprets “pattern ID” as “subframe ID or slot ID”.
([Para. 0200-0201] describes traffic pattern information includes subframe-based time duration for uplink and downlink transmission supported for FDD and/or TDD, where 10 subframes identified as from subframe #0 to #9 in an 10 ms interval, and each subframe includes slots #0 and #1 as shown in Fig. 6 [0095]).  
Regarding Claim 4, Park teaches wherein the data comprises a pattern duration 
The examiner has given the claims their broadest reasonable interpretation consistent with the specification. MPEP § 2111. According to applicant’s specification [0038-0045] The examiner interprets “pattern duration” as “subframe duration or slot duration”.
 ([Para. 0200-0201] describes traffic pattern information includes subframe-based time duration for uplink and downlink transmission supported for FDD and/or TDD, where each subframe comprises 1 ms duration, and each slot comprises 0.5 ms duration as shown in Fig. 6 [0095]).  
Regarding Claim 5, Park teaches wherein the data comprises a pattern events value. 

 ([Para. 0200-0201] describes traffic pattern information includes subframe-based time duration for uplink and downlink transmission supported for FDD and/or TDD. [Para. 0095] describes a slot may be 14 OFDM symbols as shown in Fig. 6).  
Regarding Claim 6, Park teaches wherein the data comprises an event description.
The examiner has given the claims their broadest reasonable interpretation consistent with the specification. MPEP § 2111. According to applicant’s specification [0035-0045] The examiner interprets “event description” as “symbols description”.
  ([Para. 0200-0201] describes traffic pattern information includes subframe-based time duration for uplink and downlink transmission supported for FDD and/or TDD. [Para. 0095] describes a slot may be 14 OFDM symbols as shown in Fig. 6).  
Regarding Claim 8, Park teaches wherein the event description comprises at least one pattern event bytes value.
The examiner has given the claims their broadest reasonable interpretation consistent with the specification. MPEP § 2111. According to applicant’s specification [0035-0045] The examiner interprets “event description comprises at least one pattern event bytes value.” as “symbols description”.

Regarding Claim 9, Park teaches wherein the computing device comprises a Transport Node (TN). ([Para. 0233] the computing device 2300 (i.e., TN) may include a base station 120A and 120B, wireless device 110A and 110B, and may include a cable modem (i.e., transport node) communicating in a distributed DOCSIS network).  
Regarding Claim 10, Park teaches wherein the multiple transmissions occur in at least one of the following scenarios: fronthaul, midhaul, and backhaul. ([Para. 0152] Fig. 14 shows an F1 interface (e.g., CU-DU interface) connecting a base station CU and base station DUs may be an backhaul, and an Xn interface (midhaul) may be configured between base station CUs).
Regarding Claim 12, Park teaches wherein the transport network comprises one of the following: a Data Over Cable Service Interface Specification (DOCSIS) network; a Passive Optical Network (PON); an Ethernet PON (EPON); a Gigabit PON (GPON); a Service Interoperability in Ethernet PON (SIEPON); a Long-Term Evolution (LTE) broadband cellular network; a Fourth Generation (4G) broadband cellular network; a Fifth Generation (5G) broadband cellular network; a Wi-Fi network; an Integrated Access Backhaul (IAB) network; and a satellite network. ([Para. 077, 0233] a communication network comprises LTE network, 5G network, WiFi access network, an integrated access and backhaul (IAB) network and DOCSIS network).
Regarding Claim 13, Park teaches wherein the transport network is disposed between an Transport Node (TN) comprising the computing device and a Transport Unit (TU).
The examiner has given the claims their broadest reasonable interpretation consistent with the specification. MPEP § 2111. According to applicant’s specification [0019] the examiner interprets “Transport Unit (TU)” as “a UE or cable modem”.
([Para. 0233] the computing device 2300 (i.e., TN) may include a base station 120A and 120B, wireless device 110A and 110B, and a cable modem (i.e., TU) to communicate in a RAN network).
Regarding Claim 14, Park teaches wherein the TU comprises one of the following: Optical Network Unit (ONU) and a Cable Modem (CM). ([Para. 0233] the computing device 2300 (i.e., TN) may include a cable modem (i.e., TU) to communicate in a RAN network).
Regarding Claim 15, Park teaches wherein the interface comprises an air interface between User Equipment (UE) and an Open Radio Access Network (O-RAN) Radio Unit (0-RU). ([Para. 0159] describes in a radio access network (RAN), an air interface between wireless devices and base station (i.e., RU) in their coverage area. 
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Park. Park further teaches A system comprising: a memory storage; and a processing unit coupled to the memory storage ([Para. 0233] Fig. 23 shows hardware elements that may be used to implement any of the various computing devices discussed herein, including, e.g., the base station 120A 
Regarding Claim 17, Park teaches wherein the data comprises a pattern identifier (ID), a pattern duration, a pattern events value, and an event description 
The examiner has given the claims their broadest reasonable interpretation consistent with the specification. MPEP § 2111. According to applicant’s specification [0038-0045] The examiner interprets the “pattern ID” as “subframe ID or slot ID”; the “pattern duration” as “subframe duration or slot duration”; the “pattern events value” as “number of symbols per subframe or number of symbols per slot”; and the “event description” as “symbols description”.
([Para. 0200-0201] describes traffic pattern information includes subframe-based time duration for uplink and downlink transmission supported for FDD and/or TDD, where 10 subframes identified as from subframe #0 to #9 in an 10 ms interval, and each subframe includes slots #0 and #1 as shown in Fig. 6. [Para. 0095] Fig. 6 also shows traffic pattern information includes subframe-based time duration for uplink and downlink transmission supported for FDD and/or TDD, where each subframe comprises 1 ms duration, and each slot comprises 0.5 ms, and a slot may be 14 OFDM symbols, and describes the symbols comprises OFDM symbols).  
Regarding Claim 18, Park teaches wherein the event description comprises at least one pattern event multiplier and at least one pattern event bytes value.
 comprises at least one pattern event bytes value.” as “symbols description”.
 ([Para. 0200-0202] describes traffic pattern information includes message size indicating message size or transport block size that based on an observed traffic pattern of the data traffic. The message size may indicates a size value in unit of bytes).
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Park. Park further teaches A computer-readable medium that stores a set of instructions which when executed perform a method ([Para. 0233] Fig. 23 shows hardware elements that may be used to implement any of the various computing devices discussed herein, including, e.g., the base station 120A and/or 120B, the wireless device 110. The computing device 2300 may include one or more processors 2301 which may execute instructions stored in the random access memory (RAM) 2303).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei as applied to claims 6 and 19 respectively above, and further in view Yeongmoon SON (US 2019/0149308), hereinafter Son.

Regarding Claim 7, Park does not disclose wherein the event description comprises at least one pattern event multiplier.
Son teaches wherein the event description comprises at least one pattern event multiplier ([Para. 0034, 0131-0132, 0138] describes traffic pattern as subframe is time 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Park and Son to implement new radio to improve QoS for the on-demand services.

Regarding Claim 20, Park teaches wherein the data comprises a pattern identifier (ID), a pattern duration, a pattern events value, and an event description ([Para. 0200-0201] describes traffic pattern information includes subframe-based time duration for uplink and downlink transmission supported for FDD and/or TDD, where 10 subframes identified as from subframe #0 to #9 in an 10 ms interval, and each subframe includes slots #0 and #1 as shown in Fig. 6. [Para. 0095] Fig. 6 also shows traffic pattern information includes subframe-based time duration for uplink and downlink transmission supported for FDD and/or TDD, where each subframe comprises 1 ms duration, and each slot comprises 0.5 ms, and a slot may be 14 OFDM symbols, and describes the symbols comprises OFDM symbols), and at least one pattern event bytes value ([Para. 0200-0202] describes traffic pattern information includes message size indicating message size or transport block size that based on an observed traffic pattern of the data traffic. The message size may indicates a size value in unit of bytes).

Son teaches wherein the event description comprises at least one pattern event multiplier ([Para. 0034, 0131-0132, 0138] describes traffic pattern as subframe is time unit with 1 ms duration. Time slot (or slot) is time unit consisting with N symbols. N is either 7 or 14, and the OFDM symbol duration is  1/14 ms. UE determines the traffic pattern for a logical channel based on the actual PUSCH duration and the number of symbols per slot in the UL BWP based on the UL grant including multiplying the number of symbols/slots (i.e., pattern event multiplier)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Park and Son to implement new radio to improve QoS for the on-demand services.

5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Babaei as applied to claim 9 above, and further in view of Wong et al., (US 2019/0281522), hereinafter Wong.

Regarding Claim 11, Park does not disclose wherein the TN comprises one of the following: an Optical Line Terminal (OLT) or a Cable Modem Termination Systems (CMTS) and wherein receiving the message comprises receiving the message from an Open Radio Access Network (O-RAN) Data Unit (O-DU).
 wherein the TN comprises one of the following: an Optical Line Terminal (OLT) or a Cable Modem Termination Systems (CMTS) ([Para. 0034] Fig. 4 shows UE1 450 and UE 2 452 can be connected to the 5G core network via Docsis including access point 408, e.g., a WiFi base station and a CMTS 414 (i.e., TN) , or 3GPP radio access network 402 including LTE/NR base station or access point) and wherein receiving the message comprises receiving the message from an Open Radio Access Network (O-RAN) Data Unit (O-DU). ([Para. 0041, 0049, 0069] Fig. 5B, the CMTS receives a message from the core network N3IWF, and Fig. 5A, UE 450 receives a message from WiFi AP 408 (i.e., RAN DU)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Park and Wong to implement 5G RAN or over WiFi to improve cable network user experience in an existing cellular network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200267719, RUNGTA et al. discloses Scheduling request (sr) overlap with a physical uplink shared channel (pusch) transmission.
US 20200245368, Zhang et al. discloses Code-block-based communication for random access channel.
US 20200236704, Chande et al. discloses Random access channel (rach) message partitioning for beam correspondence indication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/UN C CHO/Supervisory Patent Examiner, Art Unit 2413